Citation Nr: 1400808	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  06-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) from March 17, 2003, to November 27, 2007.

2.  Entitlement to an initial disability rating greater than 50 percent for PTSD on or after November 27, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1969 to November 1989. 

The PTSD issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In addition, during the course of the increased rating appeal for PTSD, the Veteran also submitted evidence of unemployability due to service-connected disabilities, including due to PTSD.  See January 2006 notice of disagreement (NOD); September 2006 and February 2011 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability).  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.

In July 2010, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  


The Board remanded the case for further development in September 2010.  The case was subsequently returned to the Board for appellate review, and in January 2012, the Board denied the increased rating and TDIU issues on appeal.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court vacated and remanded the case for proceedings consistent with a Joint Motion for Remand (Joint Motion).  Specifically, the Joint Motion directed the Board to provide adequate reasons and bases for its determination that the Veteran is not entitled to higher ratings for his service-connected PTSD.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013).  The Joint Motion determined that the Board's analysis that the Veteran was not credible in his description of his psychiatric symptomatology was inadequately supported.  

Upon return from the Court, the Board sent a letter to the Veteran in July 2013 informing him that he had 90 days to submit additional evidence with an option as to whether he desired to waive consideration of this additional evidence by the RO.  In response, in October 2013, the Veteran submitted additional private, VA, and Vet Center medical evidence.  In addition, further VA treatment records were placed on the Virtual VA paperless claims processing system.  Regardless, in October 2013, the Veteran, through his attorney, submitted a waiver of the Veteran's right to have the RO initially consider this evidence.  Thus, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  From March 17, 2003, to July 25, 2006, the Veteran's service-connected PTSD was manifested by psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity.  

2.  As of July 25, 2006, to the present, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  From March 17, 2003 to July 25, 2006, the criteria have been met for a 50 percent initial rating, but no greater, for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  As of July 25, 2006, to the present, the criteria have been met for a 70 percent initial rating, but no greater, for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran dated in April 2003, March 2007, May 2008, and January 2011.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his original service connection and subsequent higher initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the March 2007 VCAA letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the increased rating issues arise from disagreement with the initial evaluation following the grant of service connection for PTSD in a November 2005 rating decision.  Both the Court and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

In addition, the May 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The May 2008 VCAA letter was fully sufficient.  

In summary, the Veteran has received all required notice in this case for his increased rating claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Neither the Veteran nor his attorney has alleged otherwise, even with the case being appealed to the Court.

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA inpatient and outpatient treatment records, Vet Center records, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his attorney, private medical evidence, evidence from a previous employer, and additional VA and Vet Center medical records.  He has not identified any additional, outstanding evidence that is relevant to his claims being decided herein.

With regard to the Veteran's Social Security Administration (SSA) records, VA can end its efforts to obtain medical records from a Federal agency, including the SSA, if the VA is informed that the requested records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Here, several attempts were made by the RO to secure any outstanding SSA disability records.  However, those searches yielded negative responses from SSA in November 2006 and November 2010.  These negative responses were detailed by the RO in a Formal Finding of Unavailability dated in January 2011.  At the July 2010 hearing, the Veteran indicated that he applied for SSA disability benefits but was rejected.  See testimony at page 41.  In a February 2011 statement, the Veteran's attorney indicated that the Veteran's prior claim was administratively denied on the basis of insufficient work credits.  In any event, notice of the unavailability of the records was provided to the Veteran by the RO in a January 2011 letter.  It is clear in the present case that the RO and the Board have undertaken extensive efforts to assist the Veteran in the development of any outstanding SSA records.  There is no basis for any further pursuit of these SSA records, which are not available.  

The Veteran was also afforded VA examinations in October 2005, November 2007, and November 2010, in connection with his claim for an increased evaluation for his service-connected PTSD.  The Board finds that these VA examinations are adequate for rating purposes, as they fully address the rating criteria and evidence of record that are relevant to rating his service-connected PTSD manifestations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in November 2010.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the PTSD disability and associated manifestations since that time.  In fact, at the July 2010 hearing (page 42), the Veteran indicated that his psychiatric symptoms have been "stable" since the November 2007 VA examination.  VA, private, and Vet Center treatment records dated into 2013 confirm no further worsening beyond the increased ratings being granted in the present case.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issues in this case.  

With regard to the July 2010 videoconference hearing for the PTSD increased rating claim, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the Veteran, and the attorney outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific psychiatric symptomatology was discussed in detail by the parties at that hearing.  In fact, the Veteran's attorney spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  Towards the end of the hearing, the VLJ spent time clarifying whether any additional relevant evidence was available which could be capable of substantiating this claim.  Potential favorable outstanding medical evidence was discussed, including potential SSA disability records.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his attorney have not requested another hearing, and the December 2012 Court's Order and Joint Motion did not address the issue. 

With regard to the previous September 2010 Board remand, the Board finds that the RO substantially complied with the directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO secured additional VA and Vet Center records; attempted to secure possible SSA disability records; afforded the Veteran a VA examination to rate the current severity of his service-connected PTSD disability and associated manifestations; and adjudicated the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the RO substantially complied with the Board's instructions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim for PTSD and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating appeal.

With regard to the TDIU issue on appeal, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for the TDIU issue is not required at this time.  


Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Once a Veteran has been diagnosed with a service-connected mental disorder, the VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

As provided by the General Rating Formula, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.   

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas." Id.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  

A GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

At the outset, the Board notes that a November 2007 VA psychological examination reflects the opinion that the Veteran's alcohol dependence was seen as secondary to the service-connected PTSD.  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411 (PTSD).  38 C.F.R. § 4.71a (2013).  The Veteran has appealed the November 2005 rating decision that granted service connection for PTSD.  This has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of his award when his PTSD disability has been more severe than at others.  Id.  

From March 17, 2003, to November 27, 2007, the Veteran's PTSD was rated as 30 percent disabling.  Since November 27, 2007, the Veteran's PTSD disability has been rated as 50 percent disabling.  The Veteran seeks higher ratings for both time periods.  


I.  Prior to July 25, 2006

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial 50 percent evaluation for PTSD is warranted from March 17, 2003, to July 25, 2006, under Diagnostic Code 9411.  38 C.F.R. § 4.7.  Certain reported signs and symptoms are indicative of the 50 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 50 percent criteria under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran and his attorney's statements; July 2010 hearing testimony; VA mental health treatment records dated from 2003 to 2006; a VA psychological examination dated in October 2005; and Vet Center records dated from 2004 to 2006.  

In particular, the following evidence of record supports an initial 50 percent rating for PTSD from March 17, 2003, to July 25, 2006:

A July 2004 PTSD stressor statement from the Veteran related that he cannot handle stress, so he is unable to establish successful working relationships with other people.  He also has not remarried since his first marriage because he is not able to have meaningful relationships with women.  He claimed that he is a loner who stays at home.  He becomes anxious around groups of people.  He does not associate with neighbors.  In 2003, he reported going 10 days without sleep.  He began psychiatric medications for depression in 2003.  

An October 2005 VA psychological examiner documented insomnia, nightmares, daily intrusive thoughts, "difficulty" with emotional connections or ties with people, avoidance of crowds, hypervigilance when entering public places, frequent depression and anxiety, low energy, "manageable" alcohol use of a case of beer a week, a depressed mood, irritability, and only partial eye contact throughout the interview.  The Veteran mentioned very limited social activities and "no friends."  He is quick to frustration.  He only goes to the grocery store to buy food late at night to avoid people.  The Veteran has been in PTSD psychiatric therapy in the Vet Center for the last two years, and he has been prescribed several psychiatric medications for his PTSD.  He reported discontinuing work in the printer business in 2001 due to his irritability and short temper.  He indicated that he only did marginal employment in occasional brush hogging jobs that earn $2,000 to $3,000 year.  He only worked ten percent of a full-time work schedule.  Notably, the VA examiner concluded that the Veteran's PTSD produces a "moderate to considerable" degree of dysfunction in his social activities and ability to work.  

VA and Vet Center treatment records dated from 2003 to 2006 confirmed psychotherapy treatment for depression.  An April 2004 Vet Center record also mentioned that the Veteran was considering ordering a mail-order bride from Thailand.  

In addition, the December 2012 Joint Motion pointed out the following symptomatology that may be indicative of a 50 percent initial rating for PTSD prior to November 2007 - "social isolationism" in Vet Center records from 2003 to 2005; frequent insomnia and sleep problems in Vet Center records from 2003 to 2005; general anxiety, irritability, and short-temperedness, and the fact that the Veteran does not talk to his siblings and only sees his parents once a year.  

Overall, consideration of these symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 50 percent rating.  See 38 C.F.R. § 4.130.  Any minor fluctuations in the severity of his disability were episodic or temporary in nature.  Another important factor is that the October 2005 VA psychological examiner assigned a GAF score of 54, which is indicative of "moderate" impairment and supportive of a 50 percent rating.  Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

However, from March 17, 2003, to July 25, 2006, the Veteran does not meet the criteria for an even higher 70 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  For this time period, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, required for the 70 percent rating.  38 C.F.R. § 4.130.  There were clearly deficiencies in mood and work and social relationships; regardless, the whole of the evidence of record indicates that a rating at 70 percent is not for assignment.  In making this determination, the Board has also considered additional, similar symptomatology not specifically addressed in the criteria under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran's psychiatric symptomatology of record, although not required, does not reveal the following: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control with violence; spatial disorientation (Veteran was oriented to person, place, and situation); neglect of personal appearance and hygiene; and inability in establishing and maintaining effective relationships.  The Veteran still had relationships with parents and Veterans at the VFW and other "acquaintances."  

Crucially, the lay and medical evidence of record does not show this symptomatology caused occupational and social impairment with deficiencies in most areas, which is necessary for a 70 percent rating.  See 38 C.F.R. § 4.130.

In this regard, the October 2005 VA examiner concluded that the Veteran's PTSD only produces a "moderate to considerable" degree of dysfunction in his social activities and ability to work.  Vet Center and VA treatment records dated from 2003 to 2006 document that that Veteran socialized at the VFW once a week, occasionally gardened, helped an elderly friend with firewood, performed charity work, watched television, paid bills, took care of personal hygiene, had a roommate, interacted with female friends, and read books.  These facts do not support the severity necessary for a 70 percent rating.  The October 2005 VA psychological examiner also recorded that the Veteran is able to feed and dress himself, keep up hygiene, speak to acquaintances, watch television, read, and pay his own bills.  The VA examiner noted that the Veteran was oriented x 4; had good short-term memory functioning; had no evidence of a thought disorder; had no hallucinations or delusions; and had no significant problems with thought processes or cognitive function.  

Another important factor is that the Veteran's GAF score of 54 at the October 2005 VA examination is not supportive of a higher 70 percent rating for that time period.  It is indicative of only "moderate" impairment, but not "serious" impairment.  Again, although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

From March 17, 2003, to July 25, 2006, the Board acknowledges that a few severe symptoms were mentioned in a few instances.  In the July 2006 Substantive Appeal and at the October 2005 VA examination, the Veteran reported suicide ideation and obsessive rituals.  At times, he also clearly can have difficulty adapting to stressful circumstances.  Nevertheless, even when considering these particular symptoms, prior to July 25, 2006, these symptoms do not cause occupational and social impairment with deficiencies in most areas for the Veteran, to which a 70 percent disability requirement refers.  See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  The evidence of record discussed in detail above weighs more heavily against a 70 percent rating.  Overall, prior to July 25, 2006, the Veteran's level of occupational and social impairment is more than adequately reflected in the 50 percent rating currently assigned.  38 C.F.R. § 4.10.  

Accordingly, from March 17, 2003, to July 25, 2006, the Board concludes the evidence supports an initial 50 percent rating, but no higher, for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3.   


II.  On or After July 25, 2006

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial 70 percent evaluation for PTSD is warranted from July 25, 2006 to the present under Diagnostic Code 9411.  38 C.F.R. § 4.7.  From July 25, 2006, to the present, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas that are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran and his attorney's statements; July 2010 hearing testimony; VA mental health treatment records dated from 2006 to 2012; VA psychological examinations dated in November 2007 and November 2010; a July 2006 private psychological evaluation; private psychological and hypnosis treatment records dated from 2011 to 2013 from Dr. V.P., Ph.D; and Vet Center records dated from 2006 to 2012.  

In particular, the following evidence of record supports an initial 70 percent rating for PTSD from July 25, 2006, to the present:

A private July 2006 psychological evaluation noted anger and sadness all the time, forgetfulness in conversations, suicide ideation, difficulty concentrating, a "solitary" existence, and no hobbies with the Veteran sitting around all day doing nothing.  Social problems were described as "severe."  Notably, the private psychologist assigned a GAF score of 50, which is indicative of serious impairment and supportive of a 70 percent rating.  Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

An August 2006 Vet Center report also documented overall functioning at a "low to moderate" level.  

A November 2007 VA ENT note indicated that the Veteran was in a fist fight at the local VFW bar.  As a result, he was banned from the VFW for a period of time.  This is evidence suggestive of an instance of impaired impulse control of unprovoked irritability with a period of violence, which is somewhat supportive of a 70 percent rating.  See 38 C.F.R. § 4.130.  

A November 2007 VA psychological examiner also stated that there were "significant" changes in the Veteran's demeanor since his previous VA examination in October 2005.  He continued to report suicide ideations and did not engage in any social activities.  He was doing less brush hogging work than before, and he was drinking six to twelve beers a day instead of on a weekly basis.  He exhibited poorer abilities to concentrate and calculate and had reduced cognitive functioning and communication skills.  His sleep was poorer, and his depression had worsened.  His psychiatric symptoms were of increased intensity with decreased functional impairment.  His ability to dress himself, feed himself, and his personal hygiene were at a reduced level compared to the previous VA examination in 2005.  The VA examiner also assigned a GAF score of 50, which is indicative of serious impairment and supportive of a 70 percent rating.  The VA examiner also concluded that the Veteran's PTSD produces a "considerable to serve [sic] dysfunction in terms of social and work capacities."  (It appears the VA examiner was attempting to use the word "severe.")  

The Veteran's attorney submitted letters in July 2010 and September 2011 commenting that the Veteran had a non-existent social situation with "severe" psychiatric symptomatology.  

The Veteran testified at the July 2010 hearing that he has no friends and does not talk to his brothers or sisters.  He had obsessive rituals, put blankets over the windows on a constant basis, and always kept his doors locked.  He also drove very early in the morning because he could not stand to be in any traffic.  He continues to shop for groceries in the middle of the night to avoid crowds.  

The November 2010 VA psychological examiner remarked that the Veteran still spent most of his time alone and socially isolated, unless he was going to the VFW, the gym, the Vet Center, or to VA medical appointments.  The Veteran stated that he would not mind if someone ran over him with a truck.  He was assigned a GAF score of 55.  He stated that he felt depressed every day.  He continued to have poor sleep and persistent avoidance and detachment from others.  His occupational functioning was impaired to a "considerable degree" due to his PTSD.  His occupational and social functioning overall has not changed since the last November 2007 VA examination according to the VA examiner, which would place it at "considerable to severe."  

VA, private, and Vet Center treatment records dated from 2006 to 2013 documented that the Veteran takes several psychiatric medications for his PTSD.  He also receives individual and group psychotherapy.  

In addition, the December 2012 Joint Motion emphasized the following symptomatology that may be indicative of a 70 percent initial rating for PTSD -  the Veteran has difficulty adapting to stressful circumstances based on his shopping at the grocery store at 3 a.m. and his avoidance of traffic by leaving very early in the morning.  

Overall, from July 25, 2006, to the present, consideration of these symptoms and circumstances reflects occupational and social impairment with deficiencies in most areas, which is indicative of a 70 percent rating.  See 38 C.F.R. § 4.130.

However, from July 25, 2006, to the present, the Veteran does not meet the criteria for an even higher 100 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  For this time period, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Overall, the Veteran's reported signs and symptoms are more indicative of the 70 percent rating criteria.  Id.  In fact, at times, the Veteran has exhibited improvement in his psychiatric symptoms.    

The medical and lay evidence of record shows no gross impairment in thought processes or communication; no delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting self; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  Most importantly, there is no probative evidence of total occupational and social impairment due to these symptoms.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  

In this regard, in Vet Center therapy records, the following observations were documented:  the Veteran had a "good trip" visiting his ex-roommate (May 2009); the Veteran helps out with a female friend's two children (February and March 2009); he volunteers at the VFW to feed children (October 2006 and May 2007); he spent time working on his truck (January 2007); he engaged in yard work (August 2006); he takes "pleasure" in pool tournaments (March 2010); he is more "positive" (October 2010); he played pool and drank beer with a "friend" (December 2009).  
VA treatment records and Vet Center records dated in 2010 and 2011 also recount the Veteran's consistent participation in an exercise program at a VA gym to lose weight.  Private therapy records from Dr. V.P. dated from 2011 to 2013 reflected the Veteran undergoing hypnosis therapy and visiting the VFW frequently.  Moreover, at the July 2010 hearing, the Veteran indicated that his psychiatric symptoms were "stable" in severity since 2007.  His July 2010 hearing testimony in itself is not indicative of someone who has total occupational and social impairment.  Overall, despite his attorney's assertions otherwise, the Veteran is simply not totally disabled in a social sense due to his PTSD.  He can still function and communicate around other people, albeit with significant limitations.  His work impairment due to PTSD has also been described as moderate, considerable, or severe, but not total.  

Moreover, after July 25, 2006, his GAF scores were 50 and 55, which are indicative of moderate to serious impairment, but not full and complete impairment.  His GAF scores provide clear evidence against a total 100 percent rating for PTSD.  Although the VA examiner's use of this descriptive term is not altogether dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  Overall, from July 25, 2006, to the present, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.  

Accordingly, from July 25, 2006, to the present, the Board concludes the evidence supports an initial 70 percent rating, but no higher, for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3.   

It is not necessary to "stage" the Veteran's ratings any further than discussed above, as the Veteran's PTSD symptoms has been consistent at the 50 and 70 percent levels for their respective time periods delineated by the Board in the present decision.  Fenderson, 12 Vet. App. at 126.  



Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule.  In this respect, the General Rating Formula for Mental Disorders is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence must be considered in justifying a particular rating.  All credibly demonstrated symptomatology and impairment of social/occupational functioning has been adequately considered in the assigned 50 and 70 percent schedular evaluations.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned 50 and 70 percent schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Although the Veteran's PTSD disability clearly interferes with work, (see e.g., all VA examinations of record), such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Because the threshold step of Thun is not met here, and the Veteran's service-connected PTSD disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected PTSD disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 50 percent rating, but no higher, is granted for PTSD from March 17, 2003, to July 25, 2006.  

Subject to the provisions governing the award of monetary benefits, an initial 70 percent rating, but no higher, is granted for PTSD as of July 25, 2006.    


REMAND

The Board finds that additional development of the evidence is required for the issue of entitlement to TDIU.

First, the RO should afford the Veteran a VA social and industrial survey (in order to ascertain the impact of his service-connected disabilities on his ability to work.  The VA social worker or other appropriate personnel should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  A written copy of the report should be associated with the claims folder.

Second, after completion of a VA social and industrial survey, a VA opinion from an appropriate clinician(s) must also indicate whether the combined effects of the Veteran's service-connected PTSD, tinnitus, left shoulder, and left finger disabilities render him unable to secure and follow a substantially gainful occupation.  The Board is aware of the Federal Circuit's recent holding that in a TDIU case "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  However, several days after this decision, the Court clarified that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 12-2017 (U.S. Vet. App. November 5, 2013).  

Accordingly, the TDIU issue is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

2.  After completion of the VA social and industrial survey (field examination), the RO should secure a VA opinion from an appropriate clinician(s) to determine whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

In making this determination, the examiner should not consider the effect of any nonservice-connected disabilities and advancing age.  The Board notes that the Veteran's pertinent service-connected disabilities are as follows:  PTSD, tinnitus, left shoulder, and left finger disabilities.  

In rendering this opinion, the examiner should review the claims folder and consider the Veteran's ability to work in both physical and sedentary employment settings.  

It should be noted that the Veteran last worked full-time in 2001 for a print company.  He engaged in marginal employment as a brush hog operator for several years thereafter, allegedly earning below the poverty threshold.  The October 2005 VA hand examiner noted "mild to moderate" functional loss due to pain from the service-connected hand.  The October 2005 VA psychological examiner assessed "moderate to considerable" work impairment due to PTSD, while the November 2007 and November 2010 VA psychological examiners assessed "considerable to severe" work impairment due to PTSD.  The November 2010 VA examiner added that the Veteran primarily was not working due to his service-connected left shoulder for which he underwent surgery in March 2009.  

The examiner should provide a rationale for the opinion rendered with consideration of all pertinent medical and lay evidence of record, including the VA social and industrial survey (field examination).  

3.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the TDIU issue should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


